Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
 	Applicant argued that the combined teachings of Aoyama, Vikberg and further in view of Rimhagen do not suggest that a message to release an RRC connection for a UE also identifies multiple target cells and includes at least one SIB for each of the multiple target cells.
 	In response, Vikberg reference discloses a method of handling a Circuit Switched (CS) fallback mechanism for a terminal attached to a Packet Switched (PS) cell in a radio access network (see Vikberg, p. [0017]).  At paragraph [0022], Vikberg discloses a Packet Switched handover command message may be sent from the node to the terminal, and a message may be sent from a node controlling the target cell to the terminal, the message ordering the terminal to perform a Packet Switched handover, and an indication that the terminal should respond to the Page Request in the target cell after completion of the Packet Switched handover (see Vikberg, p. [0023]).  Morerover, Vikberg discloses a method of handling a Circuit Switched (CS) fallback mechanism for a terminal attached to a Packet Switched (PS) cell in a radio access network. The terminal in this case has an ongoing PS session. A request to establish a CS session with the terminal is received at a node in the radio access network. This node may be an eNodeB in an LTE network. At the node, a target cell for handover is selected from a plurality of candidate cells to which the terminal may attach. The target cell must be able to handle the CS session. Thus, Vikberg discloses a message to release an RRC connection for a UE.  
 	Regarding Rimhagen reference, Rimhagen discloses two distinct neighbor lists, a high-priority neighbor cell list 250 and a low-priority neighbor cell list 260 (see Rimhagen, Fig. 2, p. .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoyama in view of Vikberg and further in view of Rimhagen.
	Regarding claim 27, Aoyama discloses a method, comprising: 
 	transmitting, by a user equipment (UE), a radio resource control (RRC) connection setup complete message (see Aoyama, Fig. 5, p. [0048-0051], e.g.,  ST103, UE transmits an RRC connection setup complete message to Node B as a report on completion of setting), wherein the RRC connection setup complete message comprises a Non- Access Stratum (NAS) extended service request (see Aoyama, Fig. 5, p. [0048-0051], e.g.,  ST104, the UE creates a CM service request, which is a NAS message for requesting the start of service, and transmits to Node B).
 	However, Aoyama does not expressly disclose the service request indicating a request for 
 	Vikberg discloses the above recited limitations.  In particular, Vikberg discloses  the service request indicating a request for a circuit-switched (CS) voice service (see Vikberg, p. [0017], e.g., a request to establish a CS session with the terminal is received at a node in the radio access network, and p. [0023], and p. [0045], e.g., CS call); and receiving, by the UE, a message to release an RRC connection (see Vikberg, p. [0022-0026], e.g., a packet switched handover command message may be sent from the node to the terminal), wherein the message identifies a plurality of target General Packet Radio Service (GPRS)/Enhanced Data rates for GSM Evolution (EDGE) Radio Access Network (GERAN) or Universal Terrestrial Radio Access Network (UTRAN) cells that support the CS voice service (see Vikberg, p. [0022-0026], e.g., the node may transmit a command to the terminal to initiate a Packet switched handover, and information relating to the request to establish a Circuit Switched session, in a single message), the at least one SIB comprising information to enable the UE to initiate a connection for the CS voice service in the respective identified target cell (see Vikberg, p. [0022-0026], Fig. 8, p. [0045], e.g., the eNodeB selects  a target cell from a plurality of target cells, and then initiates a PS handover to the target cell, and once the PS handover has been completed, the terminal sends a CS Page Response in the target cell to ensure that the CS call is handled in that cell).

 	At paragraph [0045], Vikberg discloses the eNodeB selects a target cell from a plurality of target cells, and then initiates a PS handover to the target cell.
 	However, the combined teachings of Aoyama and Vikberg do not expressly disclose the message identifies a plurality of target cells further includes at least one system information block (SIB) for each of the plurality of identified target cells.
 	Rimhagen discloses the above recited limitations (see Rimhagen, p. [0025], e.g., The contents of the high-priority neighbor cell list 250 and the low-priority neighbor cell list 260 may be based on system information provided from the base station, or may be assembled by the mobile terminal based on all cells that the mobile terminal was able to observe in a scan of one or more applicable frequency ranges). 	
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Rimhagen’s teachings into the combined teachings of Aoyama and Vikberg.  The suggestion/motivation would have been to provide neighbor cell information for use in handover operations as suggested by Rimhagen.
 	Regarding claim 28, the combined teachings of Aoyama, Vikberg and Rimhagen disclose the method of claim 27, wherein the at least one SIB includes system information that is broadcasted by the respective identified target cell (see Aoyama, p. [0093-0097], e.g., Neighboring cell broadcast information).  

 	Regarding claim 30, the combined teachings of Aoyama, Vikberg and Rimhagen disclose the method of claim 27, wherein the at least one SIB includes a location area of the respective identified target cell (see Rimhagen, p. [0025], e.g., the high-priority neighbor cell list 250 and the low-priority neighbor cell list 260, and p. [0024], e.g., Rimhagen discloses “closest” cells).    
 	Regarding claim 31, the combined teachings of Aoyama, Vikberg and Rimhagen disclose the method of claim 27, wherein the message to release the RRC connection is received from an evolved node B (eNB) that does not provide the CS voice service (see Vikberg, Figs. 7-8, e.g., eNode B 3 does not provide CS voice service, e.g., p. [0045], e.g., the CS call is handled in target cell).  
 	Regarding claim 32, the combined teachings of Aoyama, Vikberg and Rimhagen disclose the method of claim 27, wherein the message to release the RRC connection comprises an RRC Connection Release message (see Aoyama, p. [0006], e.g., RRC provides several services, for example, reporting of broadcast information to all UEs in an area, calling of a specific UE, and setting, change or release of connections, and plays an important role in call connection between a UE and the network).  
 	Regarding claim 33, Aoyama discloses a user equipment (UE) (see Aoyama, Fig. 18, e.g., UE 600), comprising: at least one hardware processor; and a non-transitory computer-readable storage medium coupled to the at least one hardware processor and storing programming instructions for execution by the at least one hardware processor, wherein the programming 
 	However, Aoyama does not expressly disclose the service request indicating a request for a circuit-switched (CS) voice service; and receiving a message to release an RRC connection, wherein the message identifies a plurality of target General Packet Radio Service (GPRS)/Enhanced Data rates for GSM Evolution (EDGE) Radio Access Network (GERAN) or Universal Terrestrial Radio Access Network (UTRAN) cells that support the CS voice service, and the at least one SIB comprising information to enable the UE to initiate a connection for the CS voice service in the respective identified target cell.
 	Vikberg discloses the above recited limitations.  In particular, Vikberg discloses  the service request indicating a request for a circuit-switched (CS) voice service (see Vikberg, p. [0017], e.g., a request to establish a CS session with the terminal is received at a node in the radio access network, and p. [0023], p. [0045], e.g., CS call); and receiving, by the UE, a message to release an RRC connection (see Vikberg, p. [0022-0026], e.g., a packet switched handover command message may be sent from the node to the terminal) , wherein the message identifies a plurality of target General Packet Radio Service (GPRS)/Enhanced Data rates for GSM Evolution (EDGE) Radio Access Network (GERAN) or Universal Terrestrial Radio Access Network (UTRAN) cells that support the CS voice service (see Vikberg, p. [0022-0026], 
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Vikberg’s teachings into Aoyama.  The suggestion/motivation would have been to allow LTE/SAE access to CS domain services in order to reduce the problem of interrupting ongoing sessions as suggested by Vikberg.
 	At paragraph [0045], Vikberg discloses the eNodeB selects a target cell from a plurality of target cells, and then initiates a PS handover to the target cell.
 	However, the combined teachings of Aoyama and Vikberg do not expressly disclose the message identifies a plurality of target cells further includes at least one system information block (SIB) for each of the plurality of identified target cells.
 	Rimhagen discloses the above recited limitations (see Rimhagen, p. [0025], e.g., The contents of the high-priority neighbor cell list 250 and the low-priority neighbor cell list 260 may be based on system information provided from the base station, or may be assembled by the mobile terminal based on all cells that the mobile terminal was able to observe in a scan of one or more applicable frequency ranges).
 	It would have been obvious to a person of ordinary skilled in the art before the effective 
 	Regarding claim 34, the combined teachings of Aoyama, Vikberg and Rimhagen disclose the UE of claim 33, wherein the at least one SIB includes system information that is broadcasted by the respective identified target cell (see Aoyama, p. [0093-0097], e.g., Neighboring cell broadcast information).  
 	Regarding claim 35, the combined teachings of Aoyama, Vikberg and Rimhagen disclose the UE of claim 33, wherein the message to release the RRC connection is received in response to transmitting the RRC connection setup complete message (see Vikberg, p. [0042], e.g. PS handover command).  
 	Regarding claim 36, the combined teachings of Aoyama, Vikberg and Rimhagen disclose the UE of claim 33, wherein the at least one SIB includes a location area of the respective identified target cell (see Rimhagen, p. [0025], e.g., the high-priority neighbor cell list 250 and the low-priority neighbor cell list 260, and p. [0024], e.g., Rimhagen discloses “closest” cells).    
 	Regarding claim 37, the combined teachings of Aoyama, Vikberg and Rimhagen disclose the IJE of claim 33, wherein the message to release the RRC connection is received from an evolved node B (eNB) that does not provide the CS voice service (see Vikberg, Figs. 7-8, e.g., eNode B 3 does not provide CS voice service, e.g., p. [0045], e.g., the CS call is handled in target cell).  
 	Regarding claim 38, the combined teachings of Aoyama, Vikberg and Rimhagen disclose the IJE of claim 33, wherein the message to release the RRC connection comprises an RRC Connection Release message (see Aoyama, p. [0006], e.g., RRC provides several services, for 
 	Regarding claim 39, Aoyama discloses a non-transitory computer-readable medium storing instructions which, when executed, cause a computing device to perform operations comprising: transmitting, by a user equipment (UE), a radio resource control (RRC) connection setup complete message (see Aoyama, Fig. 5, p. [0048-0051], e.g.,  ST103, UE transmits an RRC connection setup complete message to Node B as a report on completion of setting), wherein the RRC connection setup complete message comprises a Non- Access Stratum (NAS) extended service request (see Aoyama, Fig. 5, p. [0048-0051], e.g.,  ST104, the UE creates a CM service request, which is a NAS message for requesting the start of service, and transmits to Node B).
 	However, Aoyama does not expressly disclose the service request indicating a request for a circuit-switched (CS) voice service; and receiving, by the UE, a message to release an RRC connection, wherein the message identifies a plurality of target General Packet Radio Service (GPRS)/Enhanced Data rates for GSM Evolution (EDGE) Radio Access Network (GERAN) or Universal Terrestrial Radio Access Network (UTRAN) cells that support the CS voice service, and the at least one SIB comprising information to enable the UE to initiate a connection for the CS voice service in the respective identified target cell.  
 	Vikberg discloses the above recited limitations.  In particular, Vikberg discloses  the service request indicating a request for a circuit-switched (CS) voice service (see Vikberg, p. [0017], e.g., a request to establish a CS session with the terminal is received at a node in the radio access network, and p. [0023], p. [0045], e.g., CS call); and receiving, by the UE, a 
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Vikberg’s teachings into Aoyama.  The suggestion/motivation would have been to allow LTE/SAE access to CS domain services in order to reduce the problem of interrupting ongoing sessions as suggested by Vikberg.
 At paragraph [0045], Vikberg discloses the eNodeB selects a target cell from a plurality of target cells, and then initiates a PS handover to the target cell.
 	However, the combined teachings of Aoyama and Vikberg do not expressly disclose the message identifies a plurality of target cells further includes at least one system information block (SIB) for each of the plurality of identified target cells.
 	Rimhagen discloses the above recited limitations (see Rimhagen, p. [0025], e.g., The 
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Rimhagen’s teachings into the combined teachings of Aoyama and Vikberg.  The suggestion/motivation would have been to provide neighbor cell information for use in handover operations as suggested by Rimhagen
 	Regarding claim 34, the combined teachings of Aoyama, Vikberg and Rimhagen disclose the non-transitory computer-readable medium of claim 39, wherein the at least one SIB includes system information that is broadcasted by the respective identified target cell (see Aoyama, p. [0093-0097], e.g., Neighboring cell broadcast information).    
 	Regarding claim 34, the combined teachings of Aoyama and Vikberg disclose the non-transitory computer-readable medium of claim 39, wherein the message to release the RRC connection is received in response to transmitting the RRC connection setup complete message (see Vikberg, p. [0042], e.g. PS handover command).  
 	Regarding claim 42, the combined teachings of Aoyama and Vikberg disclose the non-transitory computer-readable medium of claim 39, wherein the at least one SIB includes a location area of the respective identified target cell (see Rimhagen, p. [0025], e.g., the high-priority neighbor cell list 250 and the low-priority neighbor cell list 260, and p. [0024], e.g., Rimhagen discloses “closest” cells).    
 	Regarding claim 43, the combined teachings of Aoyama and Vikberg disclose the non-transitory computer-readable medium of claim 39, wherein the message to release the RRC 
 	Regarding claim 44, the combined teachings of Aoyama and Vikberg disclose the non-transitory computer-readable medium of claim 39, wherein the message to release the RRC connection comprises an RRC Connection Release message (see Aoyama, p. [0006], e.g., RRC provides several services, for example, reporting of broadcast information to all UEs in an area, calling of a specific UE, and setting, change or release of connections, and plays an important role in call connection between a UE and the network).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477